

113 S1543 IS: Ensuring Pay for Our Military Act
U.S. Senate
2013-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1543IN THE SENATE OF THE UNITED STATESSeptember 24, 2013Mr. Heller introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo appropriate such funds as may be necessary to ensure that members of the Armed Forces, including reserve components thereof, and supporting civilian and contractor personnel continue to receive pay and allowances for active service performed when a funding gap caused by the failure to enact interim or full-year appropriations for the Armed Forces occurs, which results in the furlough of non-emergency personnel and the curtailment of Government activities and services.1.Short titleThis Act may be cited as the
			 Ensuring Pay for Our Military Act.2.Emergency
			 appropriation of funds to provide pay and allowances for members of the Armed
			 Forces and supporting civilian and contractor personnel during funding gap
			 impacting the Department of Defense or Department of Homeland Security(a)Appropriation of
			 funds for military pay and allowancesDuring a funding gap impacting the Armed
			 Forces, the Secretary of the Treasury shall make available to the Secretary of
			 Defense (and the Secretary of Homeland Security in the case of the Coast
			 Guard), out of any amounts in the general fund of the Treasury not otherwise
			 appropriated, such amounts as the Secretary of Defense (and the Secretary of
			 Homeland Security in the case of the Coast Guard) determines to be necessary to
			 continue to provide pay and allowances (without interruption) to the
			 following:(1)Members of the Army, Navy, Air Force,
			 Marine Corps, and Coast Guard, including reserve components thereof, who
			 perform active service during the funding gap.(2)At the discretion of the Secretary of
			 Defense, such civilian personnel of the Department of Defense who are providing
			 support to the members of the Armed Forces described in paragraph (1) as the
			 Secretary considers appropriate.(3)At the discretion of the Secretary of
			 Defense, such personnel of contractors of the Department of Defense who are
			 providing direct support to the members of the Armed Forces described in
			 paragraph (1) as the Secretary considers appropriate.(b)Funding gap
			 definedIn this section, the
			 term funding gap means any period of time after the beginning of a
			 fiscal year for which interim or full-year appropriations for the personnel
			 accounts of the Armed Forces for that fiscal year have not been enacted.